I.MS-W
                               ELECTRONIC RECORD




COA#       11-13-00128-CR                      OFFENSE:        22.01


           Jon Paul Stepherson v.
STYLE:     The State of Texas                  COUNTY:         Collin

                       MODIFIED &
COA DISPOSITION:      AFFIRMED                 TRIAL COURT:    219th District Court


DATE: 12/4/14                    Publish: NO   TC CASE #:      219-81069-2012




                        IN THE COURT OF CRIMINAL APPEALS



          Jon Paul Stepherson v.
style:    The State of Texas                        cca#:      PD-1628-14

          APPELLANT'»S Petition                    CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                 DATE:               •

                                                   JUDGE:
DATE: _
           XI   hUjMfx?/r                          SIGNED:                            PC:.
JUDGE:          ru^Xto*^-                           PUBLISH:                          DNP:




                                                                                      MOTION FOR

                                                 REHEARING IN CCA IS:

                                                 JUDGE:




                                                                            ELECTRONIC RECORD